Title: To Thomas Jefferson from Linctot, 2 April 1781
From: Linctot (Lanctot, Lintot), Daniel Maurice Godefroy de
To: Jefferson, Thomas



Monsieur
a ft. Vincenne Le 2e. avril 1781.

L’honneur de la Com[mission] dont votre bonté ma pourveu et mon Zele sincere p[our] les Etats unies, mont engagé a me transporter dans mon département le plutot quil a été possible, pour y maintenir, suivant vos intentions, les nations sauvages dans nos intéret. Jay réussie a conserver pour quelque Temp les nations de Ouabache et quelque autre dans notre partie, leurs faisant esperer sous peu quil nous viendra du secoure. Comme vous maviez flatté que Vous fairié tout vos effort pour faire passer aux Isleinois et ft. Vincenne des marchandises, poudres &c., pour le sou[tien?] et sureté de ce Continent, et encourager les Sauvages nos alliez a nous etre fidele, ne tardé plus je Vous Conjure prevoyant limpossibilité de retenir nos amis, qui deviendront nos Ennimie juré, si leurs misere dure plus longtemp, et quils se laisseront gagner par Messieurs les anglois qui ne cessent de leurs offrir des quantités de marchandises, et leur reprocher la misere ou Nous les tenons, pour les engager dans leur partie. Votre grandeur d’ame et l’honneur de la Virginie ne vous permettront point dabandonner des peuples qui se voyant tout les jours massacrer pour etre fidele aux Etats, depourveu du necessaire, sans armes, ny poudres, privé du Bonheur de reccullir le fruit de leurs traveaux pour substanter leurs families, sans S’exposer a être enlevé par les barbares et la Victime de leurs fureures.
Daigné mettre fin aux peines de ses peuples infortuné et Ecouter la priere de celuy qui ne cessera dexposer, sa Vie [et] sa fortune pour L’a gloire et L’honneur des Etats et qui est, avec un profond respect de votre Excellence, Monsieur Votre Tres humble et Tres obeissant serviteur,

Godfroy Linctot major et agt. gnl. Wst. Dpt.

